      Case 3:19-cv-05773-EMC Document 1 Filed 09/13/19 Page 1 of 17


     Matthew C. Helland, CA State Bar No. 250451
 1   helland@nka.com
 2   Daniel S. Brome, CA State Bar No. 278915
     dbrome@nka.com
 3   NICHOLS KASTER, LLP
     235 Montgomery St., Suite 810
 4   San Francisco, CA 94104
     Telephone: (415) 277-7235
 5
     Facsimile: (415) 277-7238
 6
     Austin Kaplan, TX State Bar No. 24072176
 7   akaplan@kaplanlawatx.com
     Kaplan Law Firm, PLLC
 8   406 Sterzing St.
     Austin, TX 78704
 9
     Telephone: (512) 553-9390
10   Facsimile: (512) 692-2788
     *Pro hac vice application forthcoming
11

12
                          IN THE UNITED STATES DISTRICT COURT
13
                           NORTHERN DISTRICT OF CALIFORNIA
14
     Tag Brown, individually and on behalf of all    Case No.: 3:19-cv-05773
15   others similarly situated,
                                                     CLASS AND COLLECTIVE ACTION
16                                Plaintiff,         COMPLAINT
17          v.                                       (1) Failure to Pay Overtime Compensation in
18                                                   Violation of the Fair Labor Standards Act (29
     Quantcast Corp.,                                U.S.C. § 201, et seq.)
19
                                 Defendant.          (2) Violation of California Business and
20                                                   Professions Code §§ 17200 et seq.
21

22

23

24

25

26

27

28
                                                    -1-
                                CLASS AND COLLECTIVE ACTION COMPLAINT
         Case 3:19-cv-05773-EMC Document 1 Filed 09/13/19 Page 2 of 17



 1                                     PRELIMINARY STATEMENT
 2             1.    This is a class and collective action brought by Plaintiff Tag Brown (“Plaintiff”),
 3   on behalf of himself and all others similarly situated. Plaintiff and those similarly situated are or
 4   were employed by Defendant Quantcast Corp. (“Quantcast” or “Defendant”), as Inside Sales
 5   Representatives and were denied proper compensation as required by federal wage and hour laws.
 6   These employees are similarly situated under the Fair Labor Standards Act (“FLSA”), 29 U.S.C. §
 7   216(b).
 8             2.    The FLSA Collective is made up of all inside sales employees (including Sales
 9   Development Representatives, Account Executives, Sales Executives, Account Managers, Field
10   Account Managers, Client/Customer Relationship Specialists, or other positions with similar job
11   titles and/or duties) (“Inside Sales Representative”) who work or have worked for Quantcast
12   anytime from three years prior to the filing of this action to the present (the “Collective Period”).
13             3.    The California Class is made up of all persons who have been employed by
14   Defendant as Inside Sales Representatives (including Sales Development Representatives, Account
15   Executives, Sales Executives, Account Managers, Field Account Managers, Client/Customer
16   Relationship Specialists, or other positions with similar job titles and/or duties) who worked or work
17   for Quantcast in California anytime from four years prior to the filing of this action to the present
18   (the “Class Period”).
19             4.    During the Class and Collective Periods, Defendant failed to pay overtime
20   compensation to Plaintiff and each member of the putative class and the FLSA Collective as
21   required by state and federal law. Plaintiff seeks relief for the California Class under California’s
22   unfair competition law for violations of wage and hour law, and for the FLSA Collective under the
23   FLSA, to remedy Defendant’s failure to pay appropriate overtime compensation, to provide meal
24   periods, to pay waiting time penalties, and to provide accurate wage statements.
25                                     JURISDICTION AND VENUE
26             5.    This Court has original jurisdiction to hear this Complaint and to adjudicate the
27   claims stated herein under 28 U.S.C. § 1331, this action being brought under the FLSA, 29 U.S.C.
28   § 201 et seq. Plaintiff’s signed consent form to join this lawsuit is attached as Exhibit A. As this
                                                      -2-
                                    CLASS AND COLLECTIVE ACTION COMPLAINT
        Case 3:19-cv-05773-EMC Document 1 Filed 09/13/19 Page 3 of 17



 1   case proceeds, it is likely other individuals will file consent forms and join as opt-in plaintiffs. The
 2   Court has supplemental jurisdiction over the California claims pursuant to 28 U.S.C. § 1367.
 3           6.       Venue is proper in the United States District Court for the Northern District of
 4   California pursuant to 28 U.S.C. § 1391 because Defendant has its principal place of business in San
 5   Francisco, California, and because a substantial part of the events or omissions giving rise to the
 6   claims occurred in this district.
 7           7.       Pursuant to L.R. 3-2(c) and (d), this action is properly assigned to the San Francisco
 8   / Oakland Division of the Northern District of California because a substantial portion of the events
 9   giving rise to the dispute occurred in San Francisco County.
10                                                 PARTIES
11           8.       Plaintiff Tag Brown is an adult resident of Austin, Texas.
12           9.       Plaintiff was employed by Defendant from approximately July 2014 to
13   approximately September 28, 2018. Plaintiff first worked for Defendant in San Francisco; in
14   approximately October 2015, Plaintiff then transferred to Defendant’s Austin, Texas office for the
15   remainder of his employment. During the first part of his employment, until approximately
16   December 28, 2014, Plaintiff worked for Defendant as a non-exempt contract employee.
17           10.      At all relevant times, Plaintiff was Defendant’s employee as defined by the FLSA,
18   29 U.S.C. § 203(e)(1) and relevant state law.
19           11.      Defendant Quantcast Corp. is a Delaware corporation that does business in more
20   than 20 offices worldwide. According to the California Secretary of State, and Defendant’s own
21   website, Quantcast’s headquarters is located on 795 Folsom St, 5th Floor, San Francisco, CA 94107.
22           12.      Defendant was Plaintiff’s employer within the meaning of the FLSA, 29 U.S.C. §
23   203(d), (g).
24                                       FACTUAL ALLEGATIONS
25           13.      Plaintiff re-alleges and incorporates by reference the above paragraphs as if fully set
26   forth herein.
27           14.      Quantcast is a website analytics company. According to its website, Quantcast
28   specializes in providing Artificial-Intelligence-driven real-time advertising, audience insight, and
                                                       -3-
                                    CLASS AND COLLECTIVE ACTION COMPLAINT
        Case 3:19-cv-05773-EMC Document 1 Filed 09/13/19 Page 4 of 17



 1   measurement services, targeted toward marketers and advertisers. Quantcast provides products
 2   designed to help its customers track a user’s activities on a website, such as by monitoring pages
 3   visited, minutes per page, and interaction with each page, in order to extract usage data about the
 4   user’s online activity on a particular website, and to build predictive models about the users.
 5   Quantcast then sells reports of website activity to marketers and advertisers to accurately understand
 6   their audiences.
 7           15.        Quantcast regularly receives compensation from its clients for these services that
 8   are delivered across state lines.
 9           16.        Plaintiff Brown worked for Quantcast as a Sales Development Representative,
10   Senior Sales Development Representative, and as Client Relationship Specialist (functioning as an
11   Account Manager). In all these roles, Plaintiff’s primary duty was to sell Defendant’s website
12   analytics products.
13           17.        As a Sales Associate and Sales Development Team Lead, Plaintiff was responsible
14   for selling Defendant’s products to potential new customers. As an Account Manager, Plaintiff was
15   responsible for re-selling Defendant’s products to existing customers and retaining their business.
16           18.        Quantcast employs numerous Inside Sales Representatives who also sell
17   Quantcast’s products to its clients, conduct outreach to and onboard new clients, from inside
18   Quantcast’s offices.
19           19.        When Plaintiff Brown worked in Defendant’s San Francisco, California office, he
20   regularly worked over eight (8) hours in a day and/or over forty (40) hours in a week, but was not
21   paid overtime premiums for those hours.
22           20.        On average, Plaintiff worked approximately 45-50 hours per week. Defendant put
23   pressure on Plaintiff and other Inside Sales Representatives to be responsive to potential customers,
24   make frequent contact with customers, and meet sales goals, which led to frequent overtime work.
25   Some weeks entailed even more overtime work. For example, during the final week of November/
26   first week of December 2017, Plaintiff recalls client communications coming in between 8:00am
27   and 8:00pm Monday to Friday. Plaintiff and other Inside Sales Representatives were required to be
28   available and promptly responsive to these requests, and then to enter data into the system as soon
                                                     -4-
                                     CLASS AND COLLECTIVE ACTION COMPLAINT
        Case 3:19-cv-05773-EMC Document 1 Filed 09/13/19 Page 5 of 17



 1   as possible, and promptly perform necessary follow up work. As a result, Plaintiff estimates that he
 2   worked approximately 60 hours the week of November 27, 2017.
 3           21.     When Plaintiff Brown and other Inside Sales Representatives worked at Defendant’s
 4   headquarters in San Francisco, California, they did not regularly receive wage statements showing
 5   all hours worked or all rates of pay in the applicable pay period.
 6           22.     When Plaintiff Brown and other Inside Sales Representatives worked at Defendant’s
 7   headquarters in San Francisco, California, they did not receive uninterrupted thirty (30) minute meal
 8   periods. Because of the pressure to promptly respond to clients and potential clients, Plaintiff and
 9   other Inside Sales Representatives regularly ate at their desks while working. Plaintiff estimates he
10   was only able to take a meal period on roughly half of his work days.
11           23.     At all times material, Plaintiff and other Inside Sales Representatives were engaged
12   in commerce or in the production of goods for commerce as defined by Section 207(a)(1) of the
13   FLSA.
14           24.      At all times material, Quantcast has qualified as an enterprise engaged in commerce
15   or in the production of goods for commerce as defined by Section 203(s)(1) of the FLSA, and had
16   annual gross volume of sales which exceeded $500,000.00.
17           25.     The minimum wage and overtime provisions of the FLSA set forth in Sections 206
18   and 207, respectively, apply to Quantcast.
19           26.     Plaintiff and those similarly situated were classified as exempt from FLSA’s
20   overtime requirements and paid a salary plus commissions. Plaintiff and other Inside Sales
21   Representatives employed by Quantcast during the last three years regularly worked more than forty
22   (40) hours in a workweek without receiving proper overtime compensation. During these weeks,
23   Quantcast did not provide Plaintiff or other Inside Sales Representatives with overtime
24   compensation at a rate of one and one-half times their regular rate of pay for all hours worked over
25   40 during those workweeks.
26           27.     Plaintiff and other inside salespersons who worked for Defendant were not required
27   to keep timesheets. As a result, Defendant failed to maintain and keep time records for Plaintiff and
28   those similarly situated.
                                                       -5-
                                   CLASS AND COLLECTIVE ACTION COMPLAINT
        Case 3:19-cv-05773-EMC Document 1 Filed 09/13/19 Page 6 of 17



 1          28.      Defendant knew Plaintiff and other Inside Sales Representatives worked overtime
 2   without proper compensation, and it willfully failed and refused to pay Plaintiff and the similarly
 3   situated Inside Sales Representatives overtime wages at the required rates. Furthermore, Federal
 4   courts and the U.S. Department of Labor have consistently held that inside salespersons are entitled
 5   to overtime wages. Quantcast had a duty to investigate and research its obligations under the FLSA.
 6          29.      Plaintiff is not aware of any policy of providing Plaintiff with thirty (30) minute
 7   uninterrupted meal periods during their shifts. Rather, Plaintiff often worked through his shifts
 8   without a break. Plaintiff and other inside sales representatives regularly continued working while
 9   they ate. Plaintiff is not aware of any policy of providing a second meal period when Plaintiff worked
10   more than ten (10) hours.
11          30.      Defendant did not keep accurate records of the hours Plaintiff and other Inside Sales
12   Representatives worked. Defendant did not track whether Plaintiff and other Inside Sales
13   Representatives took meal periods.
14          31.      Defendant did not track the hours worked by Plaintiff or other Inside Sales
15   Representatives, so wage statements provided to Plaintiff and other Inside Sales Representatives
16   did not accurately reflect the hours worked or the hourly rates paid.
17          32.      Plaintiff Brown’s employment ended approximately September 28, 2018. At the
18   time his employment ended, Defendant did not pay all wages due to Plaintiff Brown.
19          33.      Other members of the California Class have also left their employment with
20   Defendant.
21          34.      Because Defendant did not pay Plaintiff and other Inside Sales Representatives for
22   overtime, Defendant did not provide Plaintiff and other Inside Sales Representatives all wages owed
23   at the time they were no longer employed by Defendant. Defendant’s policy and practice of not
24   paying overtime to Plaintiff or other Inside Sales Representatives meant Defendant never paid
25   Inside Sales Representatives all wages due at the time of discharge.
26          35.      Defendant is aware of wage and hour laws, and its unlawful conduct has been
27   widespread, repeated, and consistent.
28
                                                       -6-
                                   CLASS AND COLLECTIVE ACTION COMPLAINT
        Case 3:19-cv-05773-EMC Document 1 Filed 09/13/19 Page 7 of 17



 1          36.       Defendant’s conduct, as set forth in this Complaint, was willful and in bad faith.
 2   Defendant operated under a scheme that has caused significant damages to Plaintiff and the
 3   similarly situated individuals.
 4                                COLLECTIVE ACTION ALLEGATIONS
 5          37.       Plaintiff re-alleges and incorporates by reference the above paragraphs as if fully set
 6   forth herein.
 7          38.       Plaintiff brings this action on behalf of himself and all other similarly situated
 8   individuals pursuant to 29 U.S.C. § 216(b). Plaintiff and the similarly situated individuals work(ed)
 9   as Inside Sales Representatives for Defendant. The proposed collective is defined as follows:
10                All persons who worked for Defendant as inside sales employees (including
                  Sales Development Representatives, Account Executives, Sales Executives,
11                Account Managers, Field Account Managers, Client/Customer Relationship
                  Specialists, or other positions with similar job titles and/or duties) who work or
12                have worked for Quantcast anytime from three years prior to the filing of this
                  action to the present.
13

14          39.       Plaintiff has consented in writing to be a part of this action pursuant to 29 U.S.C. §
15   216(b) and his consent form is submitted concurrently as Exhibit A. As this case proceeds, it is
16   likely that additional individuals will file consent forms and join as “opt-in” plaintiffs.
17          40.       Plaintiff and the putative FLSA Collective are or were employed by Defendant
18   within the meaning of the FLSA.
19          41.       Defendant paid Plaintiff and the FLSA Collective a salary and commissions, and
20   classified them as exempt employees.
21          42.       Defendant improperly classified Plaintiff and the FLSA Collective as exempt from
22   the FLSA’s overtime pay requirements.
23          43.       Plaintiff and the FLSA Collective routinely worked over forty (40) hours in a
24   workweek and were not compensated by Defendant with overtime pay for the overtime hours they
25   worked.
26          44.       Defendant was both aware of and required this overtime work.                 Specifically,
27   Defendant encouraged Plaintiff and members of the FLSA Collective to work long hours and on
28   weekends in order to meet sales goals.
                                                        -7-
                                       CLASS AND COLLECTIVE ACTION COMPLAINT
           Case 3:19-cv-05773-EMC Document 1 Filed 09/13/19 Page 8 of 17



 1            45.    Defendant is and was aware that Plaintiff and the FLSA Collective worked under
 2   these conditions. Despite that knowledge, Defendant denied them overtime compensation.
 3            46.    Defendant uniformly misrepresented to Plaintiff and the FLSA Collective that they
 4   were exempt employees and therefore ineligible to receive overtime pay. In reality, Plaintiff and
 5   the FLSA Collective are, and were, non-exempt employees and therefore eligible to receive overtime
 6   pay. For example, Plaintiff and the FLSA Collective performed inside sales work for Defendant.
 7   This entailed selling Defendant’s website analytics products to Defendant’s customers, resolving
 8   issues with Defendant’s customers, and onboarding new customers for Defendant’s products from
 9   inside Defendant’s offices. Plaintiff and the FLSA Collective did not have the authority to determine
10   what products were offered or what price would be charged. The relevant job duties of Plaintiff and
11   the FLSA Collective were substantially similar, regardless of their specific job title, office location,
12   supervisor, or assigned sales territory.
13            47.    Defendant’s unlawful conduct is widespread, repetitious, and consistent, affecting
14   Plaintiff and the FLSA Collective.
15            48.    Defendant’s conduct is willful and in bad faith, and has caused significant damages
16   to Plaintiff and the FLSA Collective. Defendant is and was aware that Plaintiff and the FLSA
17   Collective performed non-exempt work that required overtime pay.
18            49.    Defendant is and was aware of the FLSA’s requirements.
19            50.    Defendant is liable under the FLSA for failing to properly compensate Plaintiff and
20   the FLSA Collective.
21            51.    Notice of this action should be sent to the FLSA Collective. There are numerous
22   similarly situated current and former employees of Defendant who have been denied appropriate
23   compensation in violation of the FLSA, who would benefit from a Court supervised notice of the
24   lawsuit and the opportunity to join the case. Those similarly situated employees are known to
25   Defendant and are readily identifiable through Defendant’s records.
26    //
27    //
28    //
                                                        -8-
                                    CLASS AND COLLECTIVE ACTION COMPLAINT
       Case 3:19-cv-05773-EMC Document 1 Filed 09/13/19 Page 9 of 17



 1                          STATE LAW CLASS ACTION ALLEGATIONS
 2           52.     Plaintiff Brown, as the Representative Plaintiff for the California Class, brings this
 3   action as a class action pursuant to Rule 23 of the Federal Rules of Civil Procedure on behalf of the
 4   following defined California Class:
 5                   All persons who have been employed by Defendant as Inside Sales Representatives
 6                   (including Sales Development Representatives, Account Executives, Sales
                     Executives, Account Managers, Field Account Managers, Client/Customer
 7                   Relationship Specialists, or other positions with similar job titles and/or duties) who
                     worked or work for Quantcast in California anytime from four years prior to the
 8                   filing of this action to the present
 9
             53.     Numerosity:      Upon information and belief, the Class is so numerous that joinder
10
     of all members is impracticable. Upon information and belief, during the relevant time period,
11
     Defendant employed over 50 people who satisfy the definition of the proposed Class.
12
             54.     Typicality:      The Representative Plaintiff’s claims are typical of the members of
13
     the California Class. Plaintiff is informed and believes that, like other inside sales representatives,
14
     he routinely worked more than forty hours per week, and more than eight hours per day, during the
15
     California Class Periods. The Representative Plaintiff had the same duties and responsibilities as
16
     other Class members. The Representative Plaintiff and the California Class were subject to
17
     Defendant’s policy and practice of improperly classifying inside sales representatives as “exempt”
18
     from federal and state wage and hour laws, failing to pay appropriate overtime compensation,
19
     failing to pay waiting time penalties, failing to provide meal breaks, and failing to maintain accurate
20
     records of hours worked.
21
             55.     Superiority:     A class action is superior to other available methods for the fair and
22
     efficient adjudication of the controversy, particularly in the context of wage and hour litigation
23
     where individual plaintiffs lack the financial resources to vigorously prosecute separate lawsuits in
24
     federal court against large corporate defendants.
25
             56.     Adequacy:        The Representative Plaintiff will fairly and adequately protect the
26
     interests of the Class, and has retained counsel experienced in complex wage and hour class and
27
     collective action litigation.
28
                                                        -9-
                                     CLASS AND COLLECTIVE ACTION COMPLAINT
       Case 3:19-cv-05773-EMC Document 1 Filed 09/13/19 Page 10 of 17



 1           57.     Commonality: Common questions of law and fact exist to all members of the Class
 2   and predominate over any questions solely affecting individual members of the Class, including
 3   but not limited to:
 4                 a. Whether Defendant improperly treated Plaintiff and the members of the California
 5                    Class as exempt from California’s overtime requirements;
 6                 b. Whether Defendant paid appropriate overtime compensation to the California
 7                    Representative Plaintiff and the members of the California Class as required by
 8                    California Labor Code §§ 510 and 1194, California Industrial Wage Order No. 4
 9                    (8 C.C.R. § 11040), and the FLSA;
10                 c. Whether the Defendant paid all wages due upon separation to California
11                    Representative Plaintiff and the members of the California Class who are no longer
12                    employed by Defendant as required by California Labor Code §§ 201 – 202 and/or
13                    paid waiting time penalties pursuant to California Labor Code § 203;
14                 d. Whether Defendant’s policies and practices provide and/or authorize meal periods;
15                 e. Whether Defendant’s conduct violated the California Unfair Practices Act set forth
16                    in the Business and Professions Code § 17200 et seq. by violating the state and
17                    federal laws as set forth herein;
18                 f. The proper measure of damages sustained by the California Representative Plaintiff
19                    and the California Class; and
20                 g. Whether Defendant’s actions were “willful” and/or “knowing and intentional.”
21           58.     This case is maintainable as a class action under Fed. R. Civ. P. 23(b)(1) because
22   prosecution of actions by or against individual members of the Class would result in inconsistent
23   or varying adjudications and create the risk of incompatible standards of conduct for Defendant.
24   Further, adjudication of each individual member’s claim as a separate action would be dispositive
25   of the interest of other individuals not party to this action, impeding their ability to protect their
26   interests.
27           59.     Class certification is also appropriate under Fed. R. Civ. P. 23(b)(3) because
28   questions of law and fact common to the California Class predominate over any questions only
                                                 -10-
                                   CLASS AND COLLECTIVE ACTION COMPLAINT
        Case 3:19-cv-05773-EMC Document 1 Filed 09/13/19 Page 11 of 17



 1   affecting individual members of the California Class, and because a class action is superior to other
 2   available methods for the fair and efficient adjudication of this litigation. Defendant’s common
 3   and uniform policies and practices denied the members of the California Class the overtime pay to
 4   which they are entitled. The damages suffered by the individual Class members are small compared
 5   to the expense and burden of individual prosecution of this litigation. In addition, class certification
 6   is superior because it will obviate the need for unduly duplicative litigation that might result in
 7   inconsistent judgments about Defendant’s practices.
 8           60.     Plaintiff intends to send notice to all members of the California Class to the extent
 9   required by Rule 23. The names and addresses of the members of the California Class are available
10   from Defendant.
11                                     FIRST CLAIM FOR RELIEF
12                 FAIR LABOR STANDARDS ACT – FAILURE TO PAY OVERTIME
13                             (On Behalf of Plaintiff and the FLSA Collective)
14          61.      Plaintiff, individually and on behalf of the FLSA Collective, re-alleges and
15   incorporates by reference the above paragraphs as if fully set forth herein.
16          62.      The FLSA requires covered employers to pay non-exempt employees no less than
17   one-and-one-half times their regular rate of pay for all hours worked in excess of forty (40) in a
18   workweek. 29 U.S.C. § 207.
19          63.      Defendant Quantcast Corp. is an “enterprise” as defined by the FLSA, 29 U.S.C. §
20   203(r)(1), and is engaged in commerce within the meaning of the FLSA, § 203(b), (s)(1).
21          64.      Plaintiff and the FLSA Collective are non-exempt covered employees. 29 U.S.C. §
22   203(e)(1).
23          65.      Plaintiff and the FLSA Collective have worked more than forty hours (40) per week
24   for Defendant during the applicable time period.
25          66.      Defendant has not properly compensated Plaintiff or the FLSA Collective for their
26   overtime hours as required by the FLSA.
27          67.      Defendant failed to make a good-faith effort to comply with the FLSA as it relates
28   to the compensation of Plaintiff and the FLSA Collective.
                                                    -11-
                                   CLASS AND COLLECTIVE ACTION COMPLAINT
       Case 3:19-cv-05773-EMC Document 1 Filed 09/13/19 Page 12 of 17



 1          68.      Defendant knew Plaintiff and the FLSA Collective worked overtime without proper
 2   compensation, and it willfully failed and refused to pay Plaintiff and the FLSA Collective wages at
 3   the required overtime rates. See 29 U.S.C. § 255.
 4          69.      Defendant’s willful failure and refusal to pay Plaintiff and the FLSA Collective
 5   overtime wages for time worked violates FLSA. 29 U.S.C. § 207.
 6          70.      By failing to record, report, and/or preserve records of hours worked by Plaintiff
 7   and the FLSA Collective, Defendant failed to make, keep, and preserve records with respect to each
 8   of its employees sufficient to determine their wages, hours, and other conditions of employment, in
 9   violation of the FLSA, 29 U.S.C. §255(a).
10          71.      The foregoing conduct, as alleged, constitutes a willful violation of the FLSA,
11   within the meaning of 29 U.S.C. § 255(a).
12          72.      As a direct and proximate result of Defendant’s unlawful conduct, Plaintiff and the
13   FLSA Collective has suffered and will continue to suffer a loss of income and other damages.
14   Plaintiff and the FLSA Collective are entitled to liquidated damages and attorneys’ fees and costs
15   incurred in connection with this claim.
16                                    SECOND CLAIM FOR RELIEF
17                           CALIFORNIA UNFAIR COMPETITION LAW
18                                  Cal. Bus. & Prof. Code §§ 17200 et seq.
19                   (On Behalf of the California Representative Plaintiff and the California Class)
20           73.     Plaintiff and the California Class allege and incorporate by reference the allegations
21   in the preceding paragraphs.
22           74.     The foregoing conduct, as alleged, violates the California Unfair Competition Law
23   (“UCL”), Cal. Bus. & Prof. Code §§ 17200 et seq. The UCL prohibits unfair competition by
24   prohibiting, inter alia, any unlawful or unfair business acts or practices.
25           75.     Beginning at a date unknown to the California Representative Plaintiff, but at least
26   as long ago as the year 2013, Defendant committed acts of unfair competition, as defined by the
27   UCL, by, among other things, engaging in the acts and practices described herein. Defendant’s
28   conduct as herein alleged has injured the California Representative Plaintiff and the California
                                                   -12-
                                    CLASS AND COLLECTIVE ACTION COMPLAINT
        Case 3:19-cv-05773-EMC Document 1 Filed 09/13/19 Page 13 of 17



 1    Class by wrongfully denying them earned wages, and therefore was substantially injurious to
 2    Plaintiff and the California Class.
 3            76.     Defendant engaged in unfair competition in violation of the UCL by violating, inter
 4    alia, each of the following laws. Each of these violations constitutes an independent and separate
 5    violation of the UCL:
 6                    A.      Fair Labor Standards Act, 29 U.S.C. §§ 201 et seq;
 7                    B.      California Labor Code §§ 510 & 1194; and
 8                    C.      California Labor Code §§ 226.7 & 512.
 9            77.     Defendant’s course of conduct, acts, and practices in violation of the California laws
10    mentioned in the above paragraph constitute a separate and independent violation of the UCL.
11    Defendant’s conduct described herein violates the policy or spirit of such laws or otherwise
12    significantly threatens or harms competition.
13            78.     The harm to the California Representative Plaintiff and the California Class in being
14    wrongfully denied lawfully earned wages outweighed the utility, if any, of Defendant’s policies or
15    practices and therefore, Defendant’s actions described herein constitute an unfair business practice
16    or act within the meaning of the UCL.
17            79.     Pursuant to Business and Professions Code § 17200 et seq., the California
18    Representative Plaintiff and the California Class are entitled to restitution of the overtime earnings
19    and other unpaid wages alleged herein that were withheld and retained by Defendant during a period
20    that commences four years prior to the filing of this action, an award of attorneys’ fees pursuant to
21    Code of Civil Procedure § 1021.5 and other applicable law, and costs.
22                                          PRAYER FOR RELIEF
23           WHEREFORE, Plaintiff, individually and on behalf of the FLSA Collective, pray for
24   relief as follows:
25           a.       Designation of this action as a collective action on behalf of Plaintiff and those
26   similarly situated, and prompt issuance of notice pursuant to 29 U.S.C. § 216(b) to all those similarly
27   situated apprising them of the pendency of this action, and permitting them to assert timely FLSA
28   claims by filing individual consent forms pursuant to 29 U.S.C. § 216(b);
                                                     -13-
                                    CLASS AND COLLECTIVE ACTION COMPLAINT
          Case 3:19-cv-05773-EMC Document 1 Filed 09/13/19 Page 14 of 17



 1           b.      Judgment that Plaintiff and the FLSA Collective are non-exempt employees entitled
 2   to protection under the FLSA;
 3           c.      Judgment against Defendant for violations of the overtime provisions of the FLSA;
 4           d.      Judgment against Defendant for an amount equal to Plaintiff’s and the FLSA
 5   Collective’s unpaid back wages at the applicable overtime rates;
 6           e.      A finding that Defendant’s violations of the FLSA are willful;
 7           f.      An amount equal to Plaintiff’s and the FLSA Collective’s damages as liquidated
 8   damages;
 9           g.      All costs and attorneys’ fees incurred prosecuting this claim;
10           h.      An award of any pre- and post-judgment interest;
11           i.      For such other and further relief, in law or equity, as this Court may deem
12   appropriate and just.
13           WHEREFORE, the California Representative Plaintiff, on behalf of himself, and all
14   members of the California Class, and on behalf of the general public, pray for relief as follows:
15           a.      Restitution of unpaid overtime wages, other due wages, and unpaid meal
16   premiums pursuant to California law;
17           b.      Certification of this case as a class action pursuant to Rule 23 of the Federal Rules
18   of Civil Procedure;
19           c.      Designation of the California Representative Plaintiff as representative of the
20   California Class and counsel of record as Class Counsel;
21           d.      Appropriate equitable relief to remedy Defendant’s violations of state law;
22           e.      An award of damages and restitution to be paid by Defendant’s according to proof;
23           f.      Attorneys’ fees and costs of suit, including expert fees pursuant to California Code
24   of Civil Procedure § 1021.5;
25   //
26   //
27   //
28   //
                                                      -14-
                                    CLASS AND COLLECTIVE ACTION COMPLAINT
       Case 3:19-cv-05773-EMC Document 1 Filed 09/13/19 Page 15 of 17



 1         g.     Pre-judgment and post-judgment interest, as provided by law;
 2         h.     Such other equitable relief as the Court may deem just and proper.
 3
     Dated: September 13, 2019                 NICHOLS KASTER, LLP
 4

 5                                   By:       /s/ Daniel S. Brome
                                               Daniel S. Brome
 6
                                               ATTORNEYS FOR PLAINTIFF AND THE
 7                                             PUTATIVE COLLECTIVE
 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                  -15-
                                 CLASS AND COLLECTIVE ACTION COMPLAINT
Case 3:19-cv-05773-EMC Document 1 Filed 09/13/19 Page 16 of 17




               EXHIBIT A
         Case 3:19-cv-05773-EMC Document 1 Filed 09/13/19 Page 17 of 17




__________________________________________________________________

                            QUANTCAST CORPORATION
                            PLAINTIFF CONSENT FORM
______________________________________________________________________________

1. I consent to make a claim under the Fair Labor Standards Act, 29 U.S.C. § 201, et seq. against
   my current/former employer, Quantcast Corporation (“Quantcast”), and any other related
   entities or affiliates, to recover overtime pay.

2. During the past three years, there were times when I worked over 40 hours per week for
   Quantcast as a Sales Development Representative, Account Executive, Sales Executive,
   Account Manager, Client/Customer Relationship Specialist, or similar job title, and did not
   receive compensation for my overtime hours worked.

3. If this case does not proceed collectively, then I also consent to join any subsequent action to
   assert these claims against Quantcast and any other related entities or affiliates.

4. I understand that I may withdraw my consent to proceed with my claims at any time by
   notifying the attorneys handling this matter.


Date: ___________________
       08/09/2019                    ____________________________________
                                     Signature

                                      ____________________________________
                                      Tag Brown
                                      Print Name
______________________________________________________________________________
   Information Below Will Be Redacted in Filings with the Court. Please Print or Type.




Return this form by           Nichols Kaster, PLLP, Attn: Matthew C. Helland
fax, email or mail to:        Fax: (612) 215-6870
                              Email: forms@nka.com
                              Address: 4600 IDS Center, 80 S. 8th Street, Minneapolis, MN 55402
                              Web: www.nka.com
